Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on April 29th, 2021, no claims have been amended, claims 6, 7, 16, 17, 26 and 27 have been cancelled and no new claim has been added.  Therefore, claims 1-5, 8-15, 18-25, 28-30 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 19-22, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 20160270656 A1) in view of Hoover et al. (US 20190130622 A1)
In regards to claim 1, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.

In regards to claim 9, Samec teaches the processor is configured to provide eye strain indicator by transmitting the eye indicator to a device that is separate from the AR device (Paragraphs 2203, 2205).
In regards to claim 10, Samec teaches a display, wherein the processor is configured to provide the eye strain indicator by displaying the eye strain indicator to the user on the display (Paragraph 2204).
In regards to claim 11, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
In regards to claim 12, Samec teaches the image sensor comprising a blue light sensor configured to detect an amount of blue light emitted by the display (Paragraphs 1018, 2072, 2074).
In regards to claim 19, Samec teaches the processor is configured to provide eye strain indicator by transmitting the eye indicator to a device that is separate from the AR device (Paragraphs 2203, 2205).
In regards to claim 20, Samec teaches a display, wherein the processor is configured to provide the eye strain indicator by displaying the eye strain indicator to the user on the display (Paragraph 2204).
In regards to claim 21, Samec teaches an AR device wearable by a user, the AR device comprising an image sensor (Paragraph 22-25, 449).  Furthermore, Samec a processor coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.
In regards to claim 22, Samec teaches the image sensor comprising a blue light sensor configured to detect an amount of blue light emitted by the display (Paragraphs 1018, 2072, 2074).

In regards to claim 30, Samec teaches an AR device wearable with a non-transitory computer readable medium by a user, the AR device comprising an image sensor (Paragraph 22-25, 449, 2212, 2214).  Furthermore, Samec a processor with executable instructions coupled to the image sensor, to which the processor configured to receive image from the image sensor (Paragraph 1456, 2212, 2214).  Furthermore, Samec teaches a display being within a field of view of the AR device (Paragraph 1187, 1191).  Samec goes on to elaborate that an eyestrain indicator based on the determined display within the FOV of the AR Device then provides the eye strain indicator to the user (Paragraphs 1457, 2204). 
Samec however fails to teach determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device.  Hoover however teaches a VR device with which if the user desires to view or target an object that is high, low, far left, far right, and so on using changes in eye gaze rather than or in addition to changes to head pose, the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Accordingly, the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to a direction to which the user's eyes are moving. By accelerating the movement of the reticle, the wearable system advantageously reduces a likelihood of eyestrain, headaches, eye discomfort and the like (Paragraph 30); indicating the device may detect eyestrain in order to try to correct it.  
Furthermore, Hoover elaborates the user may move their head or eyes to look at different real or virtual objects in the user's FOR. If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input. In some implementations, the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes, which provides information on a depth plane on which the user is focusing. In some implementations, the wearable system can use ray-casting techniques to determine which real or virtual objects are along the direction of the user's head pose or eye pose (Paragraph 94); this is indicative of determining and confirming the user’s eye behavior and positional focus as a function of time. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoover’s teaching with Samec’s teaching in order to determine and further minimize the user’s eye strain during the use of the VR device.


Claims 3, 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Samec et al. (US 20160270656 A1) and Hoover et al. (US 20190130622 A1) as applied above in claim 1, 11, 21,  in further view of Bendfeldt (US 20200057661 A1).
In regards to claim 3, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt (US 20200057661 A1) on the other hand teaches determining eye strain indication based on the amount of blue light detected by a sensor further applicable to an augmented reality device (Paragraphs 4, 51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bendfeldt’s teaching with Samec’s teaching in order to enable the effective health risk monitoring of the user whilst using the AR device.
In regards to claim 13, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt on the other hand teaches determining eye strain indication based on the amount of blue light detected by a sensor further applicable to an augmented reality device (Paragraphs 4, 51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Bendfeldt’s teaching with Samec’s teaching in order to enable the effective health risk monitoring of the user whilst using the AR device.
In regards to claim 23, Samec fails to teach the processor to determine eye strain indicator based on the amount of blue light detected by the blue light sensor.  Bendfeldt on the other hand teaches .

Claims 4, 5, 14, 15, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Samec et al. (US 20160270656 A1) and Hoover et al. (US 20190130622 A1) as applied above in claim 1, 11, 21,  in further in view of Miller et al. (US 20160349510 A1).
In regards to claim 4, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller et al. (US 20160349510 A1) however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 5, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram and the AR device to further enable the detection and reduction of eye strain of a user (Paragraphs 18, 19).
In regards to claim 14, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 15, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram 
In regards to claim 24, Samec fails to teach the processor being configured to determine a distance from the AR device to the display.  Miller however teaches the distance (D1) between a hologramic display and the AR device (Paragraph 53; Figure 7A, 7B).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Miller’s teaching with Samec’s teaching in order to effectively avoid eye strain by taking into account distance for accurate display projection.
In regards to claim 25, Samec modified via Miller teaches determining the eye strain indicator based on the distance from the AR device to the display i.e. using the distance between a 2D hologram and the AR device to further enable the detection and reduction of eye strain of a user (Paragraphs 18, 19).


Response to Arguments
Regarding the arguments pertaining to the rejection of the independent claims, claim 1 reads as follows “An augmented reality (AR) device wearable by a user, the AR device comprising: an image sensor; and a processor coupled to the image sensor, the processor configured to: receive image data from the image sensor; determine that a display is within a field of view (FOV) of the AR device; determine an amount of time that the display is within the FOV of the AR device; determine an eye strain indicator based on the amount of time that the display is within the FOV of the AR device; and provide the eye strain indicator to the user.”  By Hoover et al. (US 20190130622 A1) disclosing Hoover a VR device with which if the user desires to view or target an object that is high, low, far left, far right, to which the movement of the user's eyes and/or the fixation of the eyes at a particular location can result in, among other things, eye strain, discomfort, or headaches. Hence due to this, Hoover’s the wearable system can recognize that an orientation of a user's eye is outside of a range of acceptable (e.g., comfortable, non-straining, etc.) eye poses. As a result, to assist the user in moving or adjusting the reticle, the wearable system may accelerate the movement (e.g., modify an angle) of the reticle in a direction corresponding to indicating the device may detect eyestrain in order to try to correct it.  Furthermore, with Hoover specifying the user may move their head or eyes to look at different real or virtual objects in the user's FOR, if the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input; the vergence of the user's eyes can be tracked and an accommodation/vergence model can be used to determine the accommodation state of the user's eyes (Paragraph 94).  Using Hoover’s method, one of ordinary skill in the art may determine as a function of time the state of the user’s eyes, including the level of strain accordingly.  Hence, the examiner stands by the rationale behind the rejection above.
Regarding applicant's argument regarding Samec failing to teach the determination that a display is within a FOV of the AR device.  Samec specifically teaches A wearable augmented reality device configured to be used by a wearer, said display device comprising: an augmented reality head-mounted ophthalmic system comprising an augmented reality display platform, said augmented reality head-mounted ophthalmic system configured to pass light from the world into an eye of a wearer wearing the head-mounted system (the head mounted system placed before the users eyes and inherently placed in the field of view of the user; hence the segmented display would also be in the FOV of the user as it is a part of the head-mounted display) [Paragraph 1189] a light source configured to project light into the eye of the wearer to form a moving image in the eye; and [Paragraph1190] a user interface configured to receive input from a user, [1191] wherein the wearable augmented reality device is configured to project the image at a particular portion of the periphery of the wearer's visual field and to detect a response regarding the image to determine the health of that portion of the visual field [Paragraph 1192].  As a result, the examiner stands by their rationale of the rejection on record accordingly.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hoover et al. (US 20190130622 A1) modifies Samec et al. (US 20160270656 A1) teaching of an AR Device to further detect eye strain and other behavioral characteristics of the user’s eye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685